Citation Nr: 0637998	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-13 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as due to herbicide exposure.

2.  Entitlement to service connection for arthritis, claimed 
as due to herbicide exposure.

3.  Entitlement to service connection for nerve damage of the 
feet and legs, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to September 
1972.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision in 
which the RO denied the veteran's claims of service 
connection for arthritis, a skin condition and nerve damage 
to the feet and legs, each claimed as due to herbicide 
exposure.  In July 2003, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in February 2004, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in April 2004.

In December 2004 and March 2006, the Board remanded the 
matters on appeal to the RO for additional development of the 
evidence; after each, the RO continued the denial of each 
claim and returned the matters to the Board.

For the reason expressed below, the matter is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.




REMAND

In June 2004, the veteran testified during a hearing before a 
Veterans Law Judge in Washington, D.C.; a transcript of that 
hearing is of record.  In November 2006, the Board notified 
the veteran that the Veterans Law Judge who presided at his 
hearing in June 2004, had left the Board.  The veteran was 
advised in writing that he had the right to another hearing 
by another Veterans Law Judge.  See 38 U.S.C.A. § 7102 (West 
2002); 38 C.F.R. § 20.707 (2006).  In November 2006, the 
veteran responded that he wanted a hearing before a Veterans 
Law Judge at the RO.

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since the RO schedules travel board hearings, a 
remand of this matter to the RO is warranted.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

The RO should schedule the appellant for 
a hearing before a Veterans Law Judge, at 
the RO, pursuant to his November 2006 
request.  The RO should notify the 
appellant and his representative of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2006).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


